Citation Nr: 1434124	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  12-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on a claim under 38 U.S.C.A § 1151 for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to February 1945 with combat service in the European Theater of Operations.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which issued a decision on behalf of the RO of jurisdiction in Newark, New Jersey.

The appellant originally requested a hearing with a Board member.  However, in January 2014 correspondence, she stated that she could not travel to the hearing and wished the Board move forward with her appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 remand, the Board directed the AOJ to request records authorization from the appellant to obtain records from the Robert Wood Johnson University Hospital.  The supplemental statement of the case references a March 2014 letter sent to the appellant requesting said records.  However, there is no such letter in the paper or electronic claims folder and it is unclear whether authorization was sought.  As such, there has not been compliance with prior directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the appellant to authorize VA to obtain records of the Veteran's treatment at the Robert Wood Johnson University Hospital, since December 2006, including his final hospitalization.  Advise her that in the alternative, she may submit the records herself.  If authorization is required from other sources, take the necessary steps to obtain it.

Place copies of any correspondence with the appellant in the claims file.

2. If additional records are obtained, ask the physician who provided the July 2011 and June 2014 opinions to review them and state whether they would change any aspect of the previous opinions. 

If the benefits sought are not fully granted, issue a supplemental statement of the case, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



